—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about October 1, 1997, which to the extent appealed from as limited by the parties’ briefs, granted defendant Housing Authority’s *394motion to change venue of the action from Bronx County to New York County and denied defendants’ motion to dismiss the complaint upon the ground that plaintiffs’ notice of claim was defective, unanimously affirmed, without costs.
In the absence of an objection by a party with a superior statutory right to have venue placed elsewhere, the motion court properly granted defendant Housing Authority’s timely demand for a venue change to New York County, the county where its principal office is located (see, CPLR 505 [a]).
Respecting the issue raised on the cross appeal, the motion court correctly found that plaintiffs’ notice of claim was not deficient. The notice of claim sufficiently specified the location in which plaintiff’s accident allegedly occurred and thus enabled the municipal defendants to investigate and prepare to defend themselves against the claim (see, O’Keefe v City of New York, 181 AD2d 562). Concur — Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.